UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 EAGLE FORD OIL & GAS CORP. (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 2951 Marina Bay Dr., Ste 130-369 League City, TX (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 383-9648 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ 39,196,377 shares of the registrant’s common stock were outstanding as of May 15, 2013. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statement of Operations for Three months ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for Three months ended March 31, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three months ended March 31, 2013 and 2012 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7-20 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II—OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 6. Exhibits. 25-31 Signatures EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31,2012 ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - production Prepaid expenses Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting Costs not subject to amortization Pipeline transmission properties Less: accumulated depreciation and depletion ) ) Total property and equipment, net OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable – trade $ $ Accrued expenses Accrued expenses to related parties Notes payable, current portion Notes payable to related parties, current portion Convertible debentures Total current liabilities LONG-TERM LIABILITIES Long-term debt — Derivative liability - warrants Asset retirement obligations TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ DEFICIT Preferred stock, undesignated, 10,000,000 shares authorized, none issued and outstanding — — Common stock, $0.001 par value, 75,000,000 shares authorized, 38,731,003 and 38,624,620 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in-capital Accumulated deficit ) ) TOTAL SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See summary of significant accounting policies and notes to unaudited condensed consolidated financial statements. 3 EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months Ended March 31, REVENUE $ $ OPERATING EXPENSES Lease operating expenses General and administrative expenses Depreciation, depletion and accretion Total operating expenses Net operating loss ) ) OTHER INCOME (EXPENSE) Interest expense ) ) (Loss) gain on change in fair value of warrant derivative liability ) Total other (expense) ) ) Net loss attributable to common shareholders of Company $ ) $ ) Loss per common share (basic and diluted) $ ) $
